January 24, 2013




                                 JUDGMENT

                The Fourteenth Court of Appeals
                  SHRIHARI ENTERPRISES, INC, Appellant

NO. 14-12-00479-CV                          V.

              SATIESH Y. RAO AND SAI & SAI, INC, Appellee
                   ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on May 4, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.